958 F.2d 368
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard L. MASSEY, Jr., Plaintiff-Appellant,v.Richard LANHAM, Sr.;  Jon P. Galley;  Mailroom Supervisor,Defendants-Appellees.
No. 92-6061.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 17, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Benson E. Legg, District Judge.  (CA-91-3266-L)
Richard L. Massey, Jr., appellant pro se.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Richard L. Massey, Jr. appeals from the district court's orders dismissing his 42 U.S.C. § 1983 (1988) action and denying his Motion to Vacate the Judgment.   Our review of the record and the district court's opinions disclose that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Massey v. Lanham, No. CA-91-3266-L (D.Md. Nov. 27 & Dec. 10, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.